Citation Nr: 0417685	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for Meniere's syndrome.

2.  Entitlement to an initial compensable rating for a right 
little finger disorder.

3.  Entitlement to service connection for a left foot, ankle 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

At the videoconference hearing before the Board held in 
December 2003, the veteran withdrew his claim of entitlement 
to a rating in excess of 10 percent for an abdominal scar.  
The veteran raised a claim of lumps in the spine area.  The 
RO should address this new claim accordingly.  The transcript 
from the hearing is of record.

Subsequent to the hearing, the veteran submitted new evidence 
to support his claims; however, he has waived consideration 
by the RO.

The issue of entitlement to service connection for a left 
foot, ankle disorder, as addressed below, is Remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.




FINDINGS OF FACT

1.  The veteran's Meniere's syndrome is manifested by 
complaints of attacks consisting of fullness in the ear, 
tinnitus, vertigo, dizziness, and blurred vision, occurring 
one to four times per month.

2.  The veteran's right little finger disorder is manifested 
by objective findings of range of motion limitation due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups of 15 percent; tenderness 
over the volar proximal segment; slight numbness along the 
volar middle segment; slight mallet type deformity of the 
distal aspect; and, subjective complaints of reduced grip.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for Meniere's 
syndrome have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6205 (2003).

2.  The criteria for a 10 percent rating for a right little 
finger disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5227, 5230 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  As the veteran has been granted the 
maximum disability rating for both disorders, as will be 
discussed in detail, no further assistance in developing the 
facts pertinent to the issues on appeal is required at this 
time.

I.  Factual Background

Meniere's syndrome

Service medical records reflect treatment for symptoms of 
reduced hearing, tinnitus and dizziness beginning in 1994, 
and continuing to discharge from service.  The records 
reflect a diagnosis of Meniere's syndrome.

A November 2001 rating decision granted service connection 
for Meniere's syndrome, and assigned a disability evaluation 
of 30 percent.  In his substantive appeal submitted in 
January 2003, the veteran claimed that he has had hearing 
impairment with vertigo, with more than one attack per month. 

At the December 2003 hearing, the veteran testified that the 
Meniere's disease caused him to always experience tinnitus, 
and have attacks which consisted of fullness in the ear, 
vertigo, dizziness, and blurred vision.  In 1999 he was 
having one attack per week.  On medication he incurred two to 
three attacks per month; however, the veteran stated that the 
medication caused side effects including nausea and 
drowsiness.  He stopped taking the medication for a period of 
time but resumed in April 2003.  In April 2003, the veteran 
had four to six attacks per week.  In May 2003, the veteran 
experienced one to five attacks per week.  From June to 
November 2003, he experienced four to six attacks per month.  
At times, he experienced two to three attacks in a day, and 
experienced lingering symptoms the rest of the day.  At the 
time of the hearing, he had experienced one attack in the 
month of December.

The veteran submitted treatment records from Nellis Federal 
Hospital in support of his claim.  A July 2003 treatment 
record noted the veteran's contention that his attacks had 
worsened over the past four months.  The veteran claimed that 
he was experiencing attacks every day which consisted of 
vertigo, blurred vision, nausea, lasting approximately two to 
three hours.  Before April 2003, he experienced attacks four 
to six times per month.  In August 2003, it was noted that 
the veteran was experiencing fewer attacks; however, he still 
experienced three to five attacks per month.

Right little finger disorder

Service medical records reflect that the veteran injured his 
right little finger when he cut himself washing dishes in 
July 1983.  An X-ray examination revealed a non-displaced 
fracture of the distal phalanx of the right fifth finger.  He 
underwent surgical repair of the flexor digitorum profundus 
of the finger.  

In December 2000, the veteran underwent a VA examination.  
The veteran stated that his finger was numb all the time at 
the inner aspect of his finger.  He also complained of lack 
of range of motion, and that his finger was deformed and 
swollen at all times.  On examination, range of motion of the 
metacarpophalangeal joint for flexion was 65 degrees active, 
75 degrees passive, and extension was 10 degrees active, 15 
degrees passive.  The proximal interphalangeal joint for 
flexion was 65 degrees active, 90 degrees passive, and 
extension was 3 degrees active and 5 degrees passive.  The 
distal interphalangeal joint flexion was 25 degrees active, 
40 degrees passive, and extension was 5 degrees active and 10 
degrees passive.  The examiner observed a healed z-shaped 
incision on the volar aspect of the finger, tenderness over 
the volar proximal segment to the finger.  Slight numbness 
along the volar middle segment of the little finger was 
noted, and a slight mallet type deformity of the distal 
aspect of the finger.  Range of motion limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups was estimated at 15 
percent.  His grip strength in the right hand was 48 pounds, 
and 46 pounds in the left hand.  The examiner diagnosed 
status post flexor tendon repair for a lacerated right little 
finger flexor tendon.

In December 2000, the veteran underwent another physical 
examination of the finger.  Current symptoms noted were 
finger does not fully flex and does not operate normally.  
Numbness around the scars was noted.  On physical 
examination, no tenderness was noted.  There was possibly 
some atrophy at the interphalangeal joints.  Limitation of 
function was reduced due to the scar as the veteran could not 
fully flex or extend the finger and also it was limited by 
some of the discomfort when using the hand.

At the hearing, the veteran testified that he had a reduced 
grip when picking up tools, an inability to grasp on 
manipulation when picking up objects and holding onto them.  
He stated that the scar on his finger was tender and numb.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

The veteran's disability is rated as 30 percent disabling 
under Diagnostic Code 6205, Meniere's syndrome (endolymphatic 
hydrops).  38 C.F.R. § 4.87 (2003).  Under Diagnostic Code 
6205, a 30 percent rating is assigned for Meniere's syndrome 
with hearing impairment with vertigo less than once a month, 
with or without tinnitus.  A 60 percent evaluation is in 
order when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  It is noted that Meniere's 
syndrome may be rated either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  An evaluation for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under Diagnostic Code 6205.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Prior to August 26, 2002, Diagnostic Code 5227 provided a 
zero percent rating for favorable and unfavorable ankylosis 
of the ring or little finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  The 
rating schedule noted that extremely unfavorable ankylosis 
would be rated as amputation under Diagnostic Codes 5152 
through 5156.

Effective from August 26, 2002, Diagnostic Code 5227 provides 
an evaluation of zero percent for favorable and unfavorable 
ankylosis of the ring or little finger of both the major and 
minor hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2003).

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand (2003).

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

III.  Analysis

Meniere's syndrome

The record reflects that the RO has rated the veteran's 
Meniere's syndrome under Diagnostic Code 6205.  Given his 
medical history and current symptomatology, the currently 
assigned diagnostic code is appropriate.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995).

The evidence in this case demonstrates that the veteran's 
Meniere's syndrome manifests in disability that more nearly 
approximates a disability rating of 60 percent under 
Diagnostic Code 6205.  38 C.F.R. § 4.87 (2003).

The veteran has testified to his experiences of attacks of 
vertigo with tinnitus, ranging from a few times per week to a 
few times per month.  His medication appears to alleviate the 
number of attacks; however, even on medication he reported 
two to three attacks per month.  The veteran has reported 
similar information to his treatment providers.  In light of 
the veteran's testimony and the medical records, the Board 
finds that the veteran's symptomatology more nearly 
approximates the criteria for a 60 percent evaluation under 
the provisions of 38 C.F.R. § 4.87 (Diagnostic Code 6205).  

The evidence, however, does not meet the criteria for a 
rating in excess of 60 percent.  Although the veteran has 
reported occasions of attacks occurring more than once per 
week, the evidence shows that the veteran's attacks of 
vertigo regularly occur one to four times a month, consistent 
with a 60 percent disability rating.  Additionally, there is 
no objective medical evidence of the existence of a 
cerebellar gait upon having an attack.  In fact, the veteran 
has specifically limited his appeal to entitlement to a 60 
percent rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is warranted 
for the veteran's Meniere's syndrome.  Accordingly, the 
benefit sought on appeal is granted.

Right little finger disorder

The service-connected disability is currently rated as zero 
percent disabling, which is the highest rating assignable 
under the current rating criteria for ankylosis of the little 
finger and limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2003); see Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Pursuant to Diagnostic Code 5227, the Board has considered 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Although the veteran's 
symptomatology manifested limited range of motion amounting 
to 15 percent, the evaluation of his little finger would 
still be zero percent under Diagnostic Code 5230, as it 
constitutes the maximum schedular rating.  A 10 percent 
rating is warranted for amputation of the little finger 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  A 20 percent evaluation may only 
be awarded in this case, under either the new or the old 
rating criteria, if the disorder was so clinically disabling 
that it was the equivalent of a right middle finger 
amputation with metacarpal resection involving the loss of 
more than one-half of the metacarpal bone.  38 C.F.R. § 
4.71a, Diagnostic Code 5156 (2003).  These degrees of 
impairment are not shown.

A rating under Diagnostic Code 5003 is inappropriate as there 
is no evidence of arthritis in the finger.

The Board has specifically considered the guidance of DeLuca 
and has determined that although the veteran's limitation of 
motion is noncompensable, considering factors including 
functional impairment as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45, the disorder warrants a higher rating.  For 
example, at the December 2001 VA medical examination the 
examiner estimated that the range of motion limitation due to 
pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups amounted to 15 percent.  
The examiner also noted tenderness over the volar proximal 
segment to the finger, slight numbness along the volar middle 
segment of the little finger, and a slight mallet type 
deformity of the distal aspect of the finger.  The veteran 
testified at the hearing that his finger hampered his ability 
to grasp on manipulation when picking up objects.  Based on 
these circumstances, the Board finds that the veteran's 
disability more closely approximates a 10 percent rating 
under Diagnostic Code 5230 (addressing limitation of motion) 
based on the DeLuca factors.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher initial rating is warranted 
for a right little finger disorder.  Accordingly, the benefit 
sought on appeal is granted.


ORDER

Entitlement to a rating of 60 percent for Meniere's disease 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a 10 percent rating for a right little finger 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary as to the issue of 
service connection for a left foot, ankle disorder.

At the December 2003 hearing, the veteran testified that 
during service he incurred sore feet, therefore, he 
questioned whether he may have gout.  Although the veteran 
was afforded a VA examination in January 2001, he should be 
scheduled for another VA examination to address whether he 
has any disorder of the left foot or ankle, including whether 
he has gout.  The examiner should provide an opinion as to 
whether any such disorder is etiologically related to 
service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining whether the veteran has a 
left foot or ankle disorder, including 
whether the veteran has gout, and the 
etiology of any such disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
left foot or ankle disorder is 
etiologically related to service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a left foot, 
ankle disorder.  If the determination 
of this claim remains unfavorable to 
the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



